Citation Nr: 1200612	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  08-34 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disability, to include schizophrenia.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to June 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Appeals (VA) Regional Office (RO) in Jackson, Mississippi.  In the November 2006 denial, the RO denied a number of psychiatric disabilities claimed by the Veteran, to include schizophrenia.  Although this matter has been certified to the Board for review as an original claim for service connection for schizophrenia (based on the Veteran's initial notice of disagreement filed in October 2007 wherein she only noted schizophrenia), applicable law provides that certification is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue.  38 C.F.R. § 19.35 (2010).  Thus, although the Veteran noted only schizophrenia on her initial notice of disagreement filed in October 2007, she later submitted another notice of disagreement, in May and June 2009, wherein she disagreed with additional psychiatric disabilities that she had originally claimed.  Recent judicial precedent mandates that the Veteran's attempt to secure service connection for PTSD be adjudicated as an attempt to reopen a previously denied claim for service connection for an acquired psychiatric disorder, to include PTSD.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board has expanded the issue on appeal as noted on the title page of this decision.  Id.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record shows that the Veteran did not indicate on her substantive appeal (VA Form 9) filed in November 2008 whether she wanted a hearing in support of her appeal.  However, as her representative aptly pointed out in written argument in November 2011, she subsequently informed VA by way of letters received by the RO in May 2009 and June 2009 that she wanted a hearing in front of a Decision Review Officer.  To date, it does not appear that she has been afforded the opportunity to attend a hearing as she has requested.  Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted to a veteran who requests a hearing and is willing to appear in person.  Accordingly, the Veteran must be provided with the opportunity to attend a hearing at the RO before a Decision Review Officer.  Id.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing at the RO before a Decision Review Officer.  The Veteran should be notified of the date and time of the hearing.

The appellant and her representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


